                  Case 4:19-cr-00136 Document 63 Filed on 05/05/21 in TXSD Page 1 of 1
                                                                                               United States District Court
                                                                                                 Southern District of Texas
             Sealed
Public and unofficial staff access                                                                  ENTERED
     to this instrument are                                                                         May 06, 2021
   prohibited by court order                                                                     Nathan Ochsner, Clerk
                                            UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

         UNITED STATES OF AMERICA                           §
                                                            §      CRIMINAL NO: 4:19-cr-0136-S1
                                                            §
                                V.
                                                            §      SEALED
                                                            §
         (01) VICTOR MIGUEL CURIEL VALADEZ                  §
         Memo for Alias:                                    §
                                                            §
                                                            §
                                                            §
                                                            §
                                                            §
                                                            §
                                                            §
                                                            §
                                                            §



                                         ORDER FOR ISSUANCE OF NOTICE



             A         SUPERSEDING INDICTMENT
                                                         has been filed against the defendant who is

                      Released on Conditions     Detained       In Custody     It is

                 ORDERED that a notice be issued for the appearance of said defendant    May 14, 2021

            at      2:00 p.m.        .



                 SIGNED at Houston, Texas, on            May 5, 2021.




                                                UNITED STATES MAGISTRATE JUDGE
